DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yamagishi et al. (US 2018/0138787, hereinafter Yamagishi).
As to claim 1, Yamagishi shows (FIG. 1) A rotating electric machine 10 comprising: 

a coil 22 which includes a first coil end 22e inserted into the slot and protruding toward one side of the stator core 20 in an axial direction and a second coil end 22e protruding toward the other side in the axial direction (both sides); 
a rotor 14 which is disposed coaxially with the stator core 20; 
a shaft 12 which is disposed coaxially with the rotor 14; and 
an end wall 26 which is provided at an end side of the shaft 12 and faces the first coil end 22e in the axial direction, 
wherein the end wall 26 includes a refrigerant outlet 40 which opens in the axial direction so that a refrigerant supplied from the outside is ejected toward the first coil end 22e (para[0039], para[0046]).
As to claim 2/1, Yamagishi further shows (FIG. 1) the first coil end 22e protrudes in a convex bent shape toward one side of the stator core 20 in the axial direction (coil 22 is wound around each tooth para[0040]:1-6, para[0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Anzalone (US 4,164,852) in view of El-Antably et al. (US 2002/0077209, hereinafter El-Antably).
As to claim 1, Anzalone shows (FIG. 4):

    PNG
    media_image1.png
    520
    655
    media_image1.png
    Greyscale

A rotating electric machine (motor unit 110 col.3:40-45) comprising: 
a cylindrical stator core 20 which includes a plurality of slots (envelope 116 is cylindrical as shown in FIG. 2 implying that stator core 20 is cylindrical, six-pole motor 14 implies six teeth and six slots col.3:20-27); 
a coil which includes a first coil end 20W1 inserted into the slot protruding toward one side of the stator core 20 in an axial direction AX and a second coil end 20W2 protruding toward the other side 
a rotor 36 which is disposed coaxially with the stator core 20; 
a shaft 34 which is disposed coaxially with the rotor 36 (col.4:1-8); and 
an end wall 141 which is provided at an end side of the shaft 34 and faces the first coil end 20W1 in the axial direction AX.
Anzalone does not show the end wall includes a refrigerant outlet which opens in the axial direction so that a refrigerant supplied from the outside is ejected toward the first coil end.
El-Antably shows (FIG. 1) the end wall 162 includes a refrigerant outlet 198B which opens in the axial direction so that a refrigerant supplied from the outside is ejected toward the first coil end (para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end wall 141 of Anzalone to have the end wall 141 includes a refrigerant outlet 198B which opens in the axial direction AX so that a refrigerant supplied from the outside is ejected toward the first coil end 20W1 as taught by El-Antably , for the advantageous benefit of cooling ends of the motors 12,14 as taught by El-Antably (para[0065]:11-16).
As to claim 2/1, Anzalone in view of Yamagishi was discussed above with respect to claim 1 and Anzalone further shows (FIG. 4 above) the first coil end 20W1 protrudes in a convex bent shape toward one side of the stator core 20 in the axial direction AX (first coil end 20W1 has a rounded shape at the end of the stator core 20).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anzalone (US 4,164,852) in view of El-Antably et al. (US 2002/0077209, hereinafter El-Antably) and Makino et al. (US 2014/0319936, hereinafter Makino).
As to claim 3/1, Anzalone in view of El-Antably was discussed above with respect to claim 1 and Anzalone further shows (FIG. 4 above) A motor unit comprising: 
two rotating electric machines 12,14 according to claim 1, the two rotating electric machines 12,14 being a first rotating electric machine 14 and a second rotating electric machine 12 disposed axially with the first rotating electric machine 14; 
a contact surface 140S in which the end wall 141 of the first rotating electric machine 14 comes into contact with the end wall 142 of the second rotating electric machine 12 in the axial direction AX.
Anzalone does not show:
The second rotating electric machine disposed coaxially with the first rotating electric machine; and 
a refrigerant supply path which is provided in the contact surface and is connected to the refrigerant outlet so that the refrigerant supplied from the outside circulates.
As to the first bullet, El-Antably shows (FIG. 1) the second rotating electric machine 20 disposed coaxially with the first rotating electric machine 18 (same shaft 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Anzalone in view of El-Antably to have second rotating electric machine 12 disposed coaxially with the first rotating electric machine 14 as taught by El-Antably, for the advantageous benefit of assisting in the stabilization of the electric machines 12,14 from undesirable vibrations as taught by El-Antably (para[0047]:13-16).
As to the second bullet, Makino shows (FIG. 2 and 3) a refrigerant supply path 25 which is provided in the contact surface and is connected to the refrigerant outlet so that the refrigerant supplied from the outside circulates (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Anzalone in view of El-Antably to have a 
As to claim 4/3/1, Anzalone in view of El-Antably and Makino was discussed above with respect to claim 3 except for the refrigerant supply path includes a groove which is formed in a surface of the end wall of at least one of the first rotating electric machine and the second rotating electric machine.
Makino shows (FIG. 2 and 3) the refrigerant supply path 25 includes a groove which is formed in a surface of the holder 221 of the rotating electric machine (para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Anzalone in view of El-Antably and Makino to have the refrigerant supply path 25 includes a groove which is formed in a surface of the end wall 141 of at least one of the first rotating electric machine 14 and the second rotating electric machine 12 as taught by Makino, for the advantageous benefit of cooling the end wall 141 as taught by Makino (para[0042]).
As to claim 5/4/3/1, Anzalone in view of El-Antably and Makino was discussed above with respect to claim 4 and Anzalone further shows (FIG. 4 above) the motor unit is disposed so that the shaft 34 follows a horizontal direction, and wherein the motor unit comprises a refrigerant storage section SUMP which has an accommodation space accommodating the first coil end 20W1 and is able to store the refrigerant ejected from the refrigerant outlet at a lower portion of the motor unit (the motor unit of Anzalone has an accommodation space SUMP capable of performing the claimed function).
Anzalone does not show the refrigerant outlet is disposed in an upper portion of the motor unit.
El-Antably shows (FIG. 1 and 3) the refrigerant outlet 198B is disposed in an upper portion of the motor unit 20 (para[0054]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832         


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832